DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims filed 11/29/2021 are accepted. Claim 13 is amended.
Response to Arguments
3)	Applicant’s arguments with respect to claims 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
4)	Claim 19 is objected to because of the following informalities:
Claim 19, line 3, “equal 10%” should read “equal to 10%” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lanphere et al. (U.S. PGPUB 20080026069), hereinafter Lanphere, in view of Berry et al. (U.S. PGPUB 20140228840), hereinafter Berry.
	Regarding claim 13, Lanphere teaches a system for ablation of a tumor bed (Fig. 3A; 140), the system comprising:
	a first predetermined quantity of a polymer matrix (Fig. 5; 402);
a second predetermined quantity of a ferromagnetic material (Fig. 5; 404); and
a delivery apparatus (Fig. 3A; 260 and 270) to provide a mixture of the polymer matrix and the ferromagnetic material directly to the tumor bed (as shown in Fig. 3A) such that the polymer matrix keeps the ferromagnetic material from migrating 
Lanphere further teaches wherein the ferromagnetic material may be heated using radiofrequency (RF) [Paragraph 0087]. However, Lanphere fails to teach wherein the first predetermined quantity is of an embolic agent, and wherein the second predetermined quantity is of a piezoelectric material.
Lanphere further teaches wherein a particle (i.e. Fig. 4; 400) made for ablation may also be used for embolism [Paragraph 0112], and that a gel (or gel particle) used for embolism may also be used for ablation [Paragraph 0132]. Further, the preparations of the polymer matrixes used for ablation (i.e. with ferromagnetic material) [Paragraphs 0144-0153] vs embolism [Paragraphs 0134-0162]; and the gel/gel particles used for ablation [Paragraphs 0171-0177; 0188-0190] vs. embolism [Paragraphs 0163-0170; 0185-0187] are created using the same materials, except for the addition of a ferromagnetic material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer matrix of Lanphere to specifically be an embolic agent, as Lanphere teaches that ablation using the ferromagnetic material may occur using direct delivery of a material having the same composition as the particle/gel/gel particle used for embolism [Paragraphs 0132; 0171-0177; and 0185-0190].
Modified Lanphere still fails to teach wherein the second predetermined quantity is of a piezoelectric material.
Berry teaches a system for ablation, the system comprising:
a first predetermined quantity of an embolic agent [Paragraph 0088, lines 2-3];

a delivery apparatus configured to provide a mixture of the embolic agent and the piezoelectric material [Paragraph 0100] such that the embolic agent keeps the piezoelectric material from migrating [Paragraph 0032].
It would have been obvious to one of ordinary skill in the field before the effective filing date of the claimed invention to have modified the second predetermined quantity of material of Lanphere to be piezoelectric, as taught by Berry. Doing so would have maintained the ability of the mixture to ablate the surrounding tissue through usage of RF.
Regarding claim 14, Lanphere in view of Berry teaches the system of claim 13, further comprising a mixing apparatus [Paragraph 0174].
Regarding claim 15, Lanphere in view of Berry teaches the system of claim 13, but fails to teach wherein the mixing apparatus is a mixing tip configured to combine the embolic agent and the piezoelectric material.
Berry further teaches a mixing apparatus [Paragraph 0088], wherein the mixing apparatus is a mixing tip [Paragraph 0088] configured to combine the embolic agent and the piezoelectric material (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified mixing apparatus of Lanphere in view of Berry to be a mixing tip configured to combine the embolic agent and the piezoelectric agent, as taught by Berry. Doing so would allow for complete mixture of 
Regarding claim 16, Lanphere in view of Berry teaches the system of claim 14, wherein the mixing apparatus is a vortex agitator [Paragraph 0174].
Regarding claim 17, Lanphere in view of Berry teaches the system of claim 13, but fails to teach wherein the mixing apparatus is a separate syringe.
Berry further teaches a mixing apparatus [Paragraph 0088], wherein the mixing apparatus is a separate syringe [Paragraph 0088] (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified mixing apparatus of Lanphere in view of Berry to be a separate syringe, as taught by Berry. Doing so would allow for complete mixture of the embolic agent and the piezoelectric agent, as required for proper functionality of the system, and is well-known in the art as a way to thoroughly combine materials [Paragraph 0088].
Regarding claim 19, Lanphere in view of Berry teaches the system of claim 13, wherein the first predetermined quantity is greater than or equal to 90% of a total weight of the mixture of the embolic agent and the piezoelectric material and the second predetermined quantity is less than or equal to 10% of the total weight of the mixture of the embolic agent and the piezoelectric material [Paragraph 0174].
8)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lanphere in view of Berry, further in view of Figuly et al. (U.S. PGPUB 20090054535), hereinafter Figuly.

	Figuly teaches a system, the system comprising: 
a first predetermined quantity of an embolic agent [Paragraph 0066]; 
a second predetermined quantity of a material comprising gold particles [Paragraphs 0049, 0056]; and 
a delivery apparatus [Paragraph 0073] configured to provide a mixture of the embolic agent and the material comprising gold particles, wherein the delivery apparatus is configured to mix the embolic agent and the material comprising gold particles [Paragraph 0074].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have configured the delivery apparatus of Lanphere in view of Berry to mix the embolic agent and the piezoelectric material, as taught by Figuly. Doing so is well-known in the art, as taught by Figuly [Paragraph 0074], and would allow for the embolic agent and piezoelectric material to be effectively mixed, as required in Lanphere in view of Berry, and is well-known in the art as a way to thoroughly combine materials [Paragraph 0074].
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783